     Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 1 of 48



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



AARON RICH
                     Plaintiff,
                                                 Civil Action No. 1:18-cv-00681-RJL
    v.                                           Hon. Richard J. Leon


EDWARD BUTOWSKY, MATTHEW
COUCH, and AMERICA FIRST
MEDIA,

                     Defendants.



 PLAINTIFF’S SURREPLY IN SUPPORT OF HIS OPPOSITION TO NON-PARTIES
MALIA ZIMMERMAN AND FOX NEWS NETWORK, LLC’S JOINT MOTION FOR A
               PROTECTIVE ORDER BARRING DEPOSITION


                                   MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                   WILLKIE FARR & GALLAGHER LLP
                                   1875 K Street NW
                                   Washington, DC 20006
                                   Tel: (202) 303-1000
                                   Fax: (202) 303-2000
                                   mgottlieb@willkie.com

                                   JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                   MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                   BOIES SCHILLER FLEXNER LLP
                                   1401 New York Ave NW
                                   Washington, DC 20005
                                   Tel: (202) 237-2727
                                   Fax: (202) 237-6131
                                   jriley@bsfllp.com
                                   mgovernski@bsfllp.com

                                   Attorneys for Plaintiff Aaron Rich
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 2 of 48



       Plaintiff Aaron Rich respectfully submits this Surreply (“Surreply”) to the Reply

Memorandum (“Reply”), Dkt. 150, filed jointly by third parties Fox News Network, LLC (“Fox

News”) and Fox News reporter Malia Zimmerman (hereinafter “Ms. Zimmerman”). 1 This

Surreply is limited to addressing the new arguments and assertions in Ms. Zimmerman’s Reply.

                                         ARGUMENT

I.     The Reply Improperly Attempts to Assign the Burden of Persuasion for Invoking
       the Newsgathering Privileges to Plaintiff

       It is Ms. Zimmerman’s burden to establish the predicates necessary for invocation of the

protections offered by the First Amendment to the United States Constitution (“federal privilege”)

and the New York law protecting newsgathering, N.Y. Civ. Rights § 79-h (“state privilege”). See

Hutira v. Islamic Republic of Iran, 211 F. Supp. 2d 115, 119 n.4 (D.D.C. 2002) (holding that the

journalist asserting the federal privilege has the burden of demonstrating it applies); Matter of

Andrews v. Andreoli, 92 Misc. 2d 410, 418 (N.Y. Sup. Ct. 1977) (holding that the journalist bears

the burden of offering evidence that establishes the privilege). The Reply sidesteps this clear law

and instead appears to claim that Plaintiff is required to show a heightened need for Ms.

Zimmerman’s testimony even if the information in question falls outside the scope of the

newsgathering privileges, or is subject to waiver.2 Ms. Zimmerman cites nothing supporting that

proposition. As courts have made clear, it is only after the journalist has established that the

newsgathering privilege applies that the court evaluates a party’s need for the information. See




1
  Although the Reply was filed jointly by Fox News and Ms. Zimmerman, for ease of reference,
this Surreply refers generally to the movants as “Ms. Zimmerman.”
2
  For example, the Reply presents and argues the waiver point as a subsection of the argument that
Plaintiff has not overcome the privilege. Reply at 13, 21-24. These are two entirely separate
issues.

                                                -1-
         Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 3 of 48



Tripp v. Dep’t of Def., 284 F. Supp. 2d 50, 54-55 (D.D.C. 2003) (a case cited to by Ms. Zimmerman

that holds: “Once a court determines the reporter’s privilege is properly invoked, it must look to

the facts of the particular case, balancing the public interest in protecting the reporter’s sources

against the private interest in compelling disclosure.”) (internal quotations omitted) (emphasis

added); Westmoreland v. CBS, Inc., 97 F.R.D. 703, 705 (S.D.N.Y. 1983) (“Unless defendants [the

news organization] can establish entitlement to an overriding privilege, the high likely usefulness

of the Report for the discovery of relevant evidence requires its production.”) (emphasis added).

If the newsgathering privileges do not apply, either because the information is outside the scope

of the privileges or the privileges have been waived, Plaintiff need only show relevance 3 to justify

discovery. See Westmoreland, 97 F.R.D. at 705 (if the journalist fails to establish the privilege,

anything relevant is within the scope of discovery); Fed. R. Civ. P. 26(b) (“Parties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case. . . .”).

        In assessing claims based upon newsgathering privileges, courts are concerned with

“society’s interest in protecting the integrity of the news gathering process.” Hutira, 211 F. Supp.

2d at 118. Both federal and state newsgathering privileges are limited to protecting information

that is obtained from newsgathering efforts following professional standards of journalism—the

privileges do not shield conduct that substantially departs from those standards. See id. at 117-18;

N.Y. Civ. Rights § 79-h; cf. Obsidian Fin. Grp., LLC v. Cox, No. 11-CV-00057, 2011 WL

5999334, at *5 (D. Or. Nov. 30, 2011) (listing recognized standards of journalism, including

“adherence to journalistic standards such as editing, fact-checking, or disclosures of conflicts of



3
  This is precisely why Plaintiff briefed the issue of relevance, contrary to the mischaracterization
in the Reply. See Opposition, Dkt. 138 § I.

                                                  -2-
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 4 of 48



interest,” maintaining a “mutual understanding or agreement of confidentiality” with sources, and

creating “independent product rather than assembling writings and postings of others”).

II.    Ms. Zimmerman Fails to Establish that the Sought Testimony Falls Within the
       Newsgathering Privileges

       A.      Ms. Zimmerman’s Reply Offers No Evidence to Support the Claim that Mr.
               Butowsky was a “Source”

       Apart from the case caption, Defendant Edward Butowsky’s name was not mentioned in

the Joint Motion for a Protective Order Barring Deposition (“Motion”), Dkt. 114. For the first

time in her Reply, Ms. Zimmerman asserts that all of her communications with Edward Butowsky,

at all times, constituted newsgathering from a source. The Reply asserts that Mr. Butowsky was

Ms. Zimmerman’s source for not just the May 16, 2017 news article, but also never before

mentioned potential follow-up news articles, and “the development of other, unrelated potential

news stories.” See Reply at 8-9, 11-12, 12 n.8. Neither the Motion nor the Reply cites anything—

an email, declaration, document, or other testimony—supporting the assertion that Mr. Butowsky

was a source. That is fatal to the claim because unsworn factual assertions by counsel in a brief

do not constitute evidence upon which this Court may rely.

       In any event, the evidence that does exist shows the opposite of what Ms. Zimmerman now

claims: Mr. Butowsky was not, and could not have been, a source for all or nearly all of Ms.

Zimmerman’s reporting. First and foremost, Mr. Butowsky himself has declared that he was not

a source for Ms. Zimmerman. In his lawsuit filed against various media defendants, Mr. Butowsky

states that it is “categorically false” that he was one of the “sources” who “fed tips to Wheeler and

Zimmerman.” Compl. ¶ 53 & n.16, Ed Butowsky v. David Folkenflik, No. 18-cv-00442, (E.D.

Tex. June 21, 2018). To the contrary, Mr. Butowsky alleges in the same suit that his “role and

involvement in the investigation of Seth Rich’s murder was limited,” id. ¶ 57, and that he “did not

participate” in the investigation conducted by Rod Wheeler, id ¶ 62. If those statements (made

                                                 -3-
           Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 5 of 48



subject to Rule 11 of the Federal Rules of Civil Procedure) are true, he plainly was not a source

for Ms. Zimmerman; if false, a separate set of questions arise. In any event, the contemporaneous

representations Mr. Butowsky made to third parties show that whatever he may have been (a

freelance producer, co-author, or otherwise), he clearly did not hold himself out as a source. See

Dkt. 95-4 (In reference to the Fox news article published May 16, 2017, Butowsky wrote, “I’m

actually the one who’s been putting this together but as you know I keep my name out of things

because I have no credibility.”) (emphasis added).

          The Reply’s insistence that Mr. Butowsky was a source strains credulity. Mr. Butowsky

is a financial and wealth management adviser in Texas who serves as a part-time, unpaid

commentator for Fox News.4 There is no claim (1) that Mr. Butowsky has ever worked for the

Federal Bureau of Investigation (“FBI”) or any other investigative or law enforcement position in

the federal government; (2) that Mr. Butowsky ever received information from any employee of

the FBI; (3) that Mr. Butowsky ever held a federal security clearance; (4) that Mr. Butowsky ever

met or spoke with Julian Assange; or (5) that Mr. Butowsky had contacts within the Democratic

National Committee.5 In light of the above, it seems implausible that any reasonable reporter could

or would have considered Mr. Butowsky a source, or a fact-checker, for Ms. Zimmerman’s claim

that the FBI had produced a report showing that Seth Rich transferred DNC documents to

WikiLeaks. The Reply does not dispute that Ms. Zimmerman used Mr. Butowsky as a functional

co-author (or, perhaps, an editor or producer) for the May 16, 2017 article. Mr. Butowsky received

multiple versions and drafts of the article prior to publication, and at least one witness has testified



4
    See Dkt. 3 ¶14; Dkt. 23 at 24-25; Dkt. 52-5; Dkt. 116-2 at Ex. 8 at 6:5-10.
5
    Mr. Butowsky has admitted that he never communicated directly with Mr. Assange. Ex. 1.


                                                  -4-
         Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 6 of 48



that the May 16, 2017 article was Mr. Butowsky’s concept from the start.6 The Reply cites no

legal authority, or any professional norms,7 in support of the proposition that the privilege between

a journalist and a non-journalist third party remains intact where the journalist has outsourced

drafting, editing, and production tasks to that third party.8 That is unsurprising—Fox News itself

has admitted that Ms. Zimmerman’s May 16, 2017 article failed to meet the professional standards

it “require[s] for all [its] reporting.” See Dkt. 116-7 at Ex. 59.

       If this Court agrees that Ms. Zimmerman has not established that Mr. Butowsky was a

source,9 then Plaintiff need only establish relevance with respect to information exchanged




6
 See Ex. 2 (Mr. Wheeler agreeing that Mr. Butowsky was the one who “put[] this story together”);
see also Dkt. 116-8 at Ex. 69. (Ms. Zimmerman sends Mr. Butowsky a “rough draft” of the article
and asks him to provide feedback); Dkt. 138-42 (Ms. Zimmerman sends a draft copy of the article
for Mr. Butowsky and Mr. Wheeler’s review); Ex. 3 (Mr. Wheeler identifies Mr. Butowsky as the
driving force behind the May 16, 2017 Fox News article).
7
  The Reply does not state what Fox News’s policy is, but many news organizations prohibit
journalists from sharing “drafts of entire stories with outside sources prior to publication” except
in extraordinary circumstances. See, e.g., Policies and Standards, The Washington Post (Jan. 1,
2016, 12:01 PM), https://www.washingtonpost.com/news/ask-the-post/wp/2016/01/01/policies-
and-standards/.
8
  See Hutira, 211 F. Supp. 2d at 117-18; N.Y. Civ. Rights § 79-h; cf. Obsidian, 2011 WL 5999334,
at *5 (listing standards of professional journalists, including creating “independent product rather
than assembling writings and postings of others”).
9
  Even as to Mr. Wheeler, Ms. Zimmerman has not carried her burden of establishing that all of
her communications with Mr. Wheeler constituted communications with a source in the course of
newsgathering. For example, Ms. Zimmerman does not explain how or why post-publication
communications with Mr. Wheeler regarding the public controversy over the retracted Fox News
article are entitled to protection from disclosure. See, e.g., Ex. 4. Nor does the Reply address Ms.
Zimmerman’s direct role in reviewing and advising Mr. Wheeler on the terms of the investigative
contract he signed with Aaron Rich—terms which Mr. Butowsky later directed Mr. Wheeler to
violate, thereby forming one element of Plaintiff’s claim for intentional infliction of emotional
distress. See Ex. 5; Ex. 6.

                                                  -5-
           Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 7 of 48



between Ms. Zimmerman and Mr. Butowsky—the privilege simply does not apply. See Tripp,

284 F. Supp. 2d at 54-55; Westmoreland, 97 F.R.D. at 705.

          B.     Zimmerman Waived the Federal and State Newsgathering Privileges with Respect
                 to Any Information She Shared with Mr. Butowsky or Any Other Third Party

          Both the federal and state newsgathering privileges are waived when journalists share

information with non-journalist third parties, including (but not limited to) other sources. See N.Y.

Civ. Rights § 79-h(g); Bredemus v. Int’l Paper Co., No. 06-cv-01274, 2008 WL 11348492, at *8

(D. Minn. Aug. 22, 2008) (finding the reporter waived any federal privilege by voluntarily

providing footage and information to third parties); Lozman v. City of Riviera Beach, No. 08-cv-

80134, 2014 WL 12360697, at *4-5 (S.D. Fla. Oct. 8, 2014) (finding that by voluntarily disclosing

information to others related to events that occurred at a marina on a specific date, the reporter

waived the federal privilege for any information he had related to the events of that date); see also

In re Grand Jury Subpoena, Judith Miller, 438 F.3d 1141, 1177 (D.C. Cir. 2006) (“reporters . . .

may waive the privilege”) (Tatel, J., concurring); Palandjian v. Pahlavi, 103 F.R.D. 410, 413

(D.D.C. 1984) (holding that although the journalist had not done so in this case, journalists could

waive the newsgathering privilege).

          Although it was Ms. Zimmerman’s burden to establish that she has not waived the

privilege,10 she did not attempt to do so until her Reply.11 Yet nowhere in the Reply is there any

discussion of the text of N.Y. Civ. Rights § 79-h(g), which plainly states that Ms. Zimmerman

waived any state privilege when she shared source information with non-journalists. See N.Y.




10
   Lozman, 2014 WL 12360697, at *4 (“It is axiomatic that ‘[t]he party seeking to invoke a
privilege has the burden of establishing the non-waiver of the privilege.’”) (quoting United States
v. Weissman, No. 94-CR-00760, 1996 WL 737042, at *25 (S.D.N.Y. Dec. 26, 1996)).
11
     See Reply at 21-24.

                                                -6-
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 8 of 48



Civil Rights § 79-h(g) (“Notwithstanding the provisions of this section, a person entitled to claim

the exemption provided” for journalists “waives such exemption if such person voluntarily

discloses or consents to disclosure of the specific information sought to be disclosed to any person

not otherwise entitled to claim the exemptions provided by this section.”) (emphasis added). Given

that none of Messrs. Butowsky, Couch, or Wheeler are “otherwise entitled to claim the exemptions

provided” by the New York shield law, the plain meaning of the text of the New York statute

compels the finding that Ms. Zimmerman waived any privilege she may have had with respect to

information she shared with them. Id.

       The Reply claims that Guice-Mills v. Forbes stands for the proposition that Ms.

Zimmerman’s extensive disclosures of information gathered from sources does not waive the

privileges, Reply at 21-24, but that argument misses the mark. Guice-Mills acknowledged that

journalists will, at times, need to disclose information learned from sources for the purposes of

fact-checking, and that such fact-checking does not constitute waiver. Guice-Mills v. Forbes, 12

Misc. 3d 852, 857 (N.Y. Sup. Ct. 2006) (“Were this an issue of whether or not a journalist waives

the Shield Law by fact checking sources to ascertain the veracity of information used in news

reports prior to publication, this court would not find waiver. . . .”). But the Reply does not

establish that Ms. Zimmerman was disclosing information to Mr. Butowsky from Mr. Wheeler, or

anyone else, for purposes of fact-checking—indeed, Ms. Zimmerman does not appear to argue as

much. See Reply at 21-24. As discussed above, Mr. Butowsky was not in a position to fact-check

the relevant information provided by Ms. Zimmerman. See infra § II. A.

       In sum, Ms. Zimmerman shared considerable information with non-journalist third parties

throughout the relevant period of time subject to the subpoena, and she has failed to carry her

burden to establish that such disclosures do not constitute waiver. See Lozman, 2014 WL

12360697, at *4 (quoting Weissman, 1996 WL 737042, at *25). As such, this Court should Order
                                                -7-
         Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 9 of 48



that Ms. Zimmerman testify as to any information she shared with non-journalist third parties,

including Mr. Butowsky, and should further Order that Ms. Zimmerman and Fox News produce

all documents that have previously been withheld based upon such claim of privilege.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court deny the Motion in

its entirety.


DATED: February 10, 2020                        /s/ Michael J. Gottlieb
                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                WILLKIE FARR & GALLAGHER LLP
                                                1875 K Street NW
                                                Washington, DC 20006
                                                Tel: (202) 303-1000
                                                Fax: (202) 303-2000
                                                mgottlieb@willkie.com

                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                MERYL C. GOVERNSKI (D.C. Bar No.
                                                1023549)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW
                                                Washington, DC 20005
                                                Tel: (202) 237-2727
                                                Fax: (202) 237-6131
                                                jriley@bsfllp.com
                                                mgovernski@bsfllp.com

                                                Attorneys for Plaintiff Aaron Rich




                                                -8-
       Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 10 of 48



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on February 10, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Malia

Zimmerman, Fox News Network LLC, Defendant Edward Butowsky, and Defendant Matthew

Couch. A courtesy copy of the foregoing document also was emailed to their counsel, Eden

Quainton, at equainton@gmail.com. Mr. Quainton has agreed to convey served and filed

documents to Defendant America First Media through Defendant Couch as necessary.



Dated: February 10, 2020                              /s/ Michael J. Gottlieb
                                                      MICHAEL J. GOTTLIEB
                                                      WILLKIE FARR & GALLAGHER LLP
                                                      1875 K Street NW
                                                      Washington, DC 20006
                                                      Tel: (202) 303-1000
                                                      Fax: (202) 303-2000
                                                      mgottlieb@willkie.com
                                                      D.C. Bar No. 974960

                                                      Attorney for Plaintiff Aaron Rich




                                             -9-
       Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 11 of 48



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


AARON RICH
                             Plaintiff,
                                                            Civil Action No. 1:18-cv-00681-RJL
       v.                                                   Hon. Richard J. Leon


EDWARD BUTOWSKY, MATTHEW
COUCH, and AMERICA FIRST
MEDIA,
                             Defendants.




          DECLARATION OF ANDREW ENGLISH IN SUPPORT OF
 PLAINTIFF’S SURREPLY IN SUPPORT OF HIS OPPOSITION TO NON-PARTIES
MALIA ZIMMERMAN AND FOX NEWS NETWORK, LLC’S JOINT MOTION FOR A
               PROTECTIVE ORDER BARRING DEPOSITION

I, Andrew English, hereby declare as follows:

   1. I am an attorney with Willkie Farr & Gallagher LLP and represent Aaron Rich (“Plaintiff”)

       in the above-captioned matter. This Declaration is made in support of Plaintiff’s Surreply

       in Support of His Opposition to Non-Parties Malia Zimmerman and Fox News Network,

       LLC’s Joint Motion for a Protective Order Barring Deposition. All of the statements set

       forth herein are true and correct and are based on my personal knowledge.

   2. Attached as Exhibit 1 to this Declaration is a true and correct copy of Defendant Edward

       Butowsky’s responses to Plaintiff Aaron Rich’s first set of requests for admissions.

   3. Attached as Exhibit 2 to this Declaration is a true and correct copy of an excerpt of the

       transcript of the deposition of third party Rod Wheeler, which took place on November 18,

       2019.
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 12 of 48



   4. Attached as Exhibit 3 to this Declaration is a true and correct copy of an excerpt of the

       transcript of the deposition of third party Rod Wheeler, which took place on November 18,

       2019.

   5. Attached as Exhibit 4 of this Declaration is a true and correct copy of a document produced

       in this litigation by third party Rod Wheeler bearing bates stamp WHEELER0000385.

   6. Attached as Exhibit 5 of this Declaration is a true and correct copy of a document produced

       in this litigation by third party Rod Wheeler bearing bates stamp WHEELER0000125.

   7. Attached as Exhibit 6 to this Declaration is a true and correct copy of an excerpt of the

       transcript of the deposition of third party Rod Wheeler, which took place on November 18,

       2019.

I certify under penalty of perjury that the foregoing is true and correct.

Executed on February 10, 2020, in Washington, DC.

                                                       /s/ Andrew English
                                                       Andrew English




                                                  2
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 13 of 48




         EXHIBIT 1
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 14 of 48



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                        Case No. 1:18-cv-00681-RJL
                                                                   Honorable Richard J. Leon
        Plaintiff,

        v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,

        Defendants.

 DEFENDANT                              RESPONSES TO                                         FIRST SET
                            OF REQUESTS FOR ADMISSIONS
                         FROM DEFENDANT EDWARD BUTOWSKY


                                   PRELIMINARY STATEMENT

Defendant Edward Butowsky                         Butowsky        not, at this time, fully completed his

discovery and investigation in this action. All information contained herein is based solely upon such

information and evidence as is presently available and known to Defendant upon information and belief at

this time. Further discovery, investigation, research and analysis may supply additional facts, and

meaning to currently known information. Defendant reserves the right to amend any and all responses

herein as additional facts are ascertained, legal research is completed, and analysis is undertaken. The

responses herein are made in a good faith effort to supply as much information as is presently known to

Defendant.


                                       GENERAL OBJECTIONS


        1. Defendant objects to the requests that impose or seek to impose any requirement or discovery

obligation greater than or different from those under the Federal Rules of Civil Procedure and the

applicable Local Rules and Orders of the Court.
          Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 15 of 48



          2. Defendant objects to the requests to the extent they seek disclosure of information protected

under the attorney-client privilege, deliberative process privilege, attorney work product doctrine, or any

other applicable privilege or immunity. Should any such disclosure by Defendant occur, it is inadvertent

and shall not constitute a waiver of any privilege or immunity. Subject to and without waiving the

foregoing objections, Defendant provides the following responses.


RFA 1: Admit that You are responsible for all content posted by the username @EdButowsky

on Twitter and Periscope.

RESPONSE: Admitted.

RFA 2: Admit that the statements you made in the CNN Interview were truthful.

RESPONSE: Admitted.

RFA 3: Admit that You have published statements accusing Aaron Rich of being involved in

downloading and/or stealing emails from the DNC.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in stealing DNC

emails. Defendant has never                                         ing                  To the extent a

response is required, denied.

RFA 4: Admit that You have published statements accusing Aaron Rich of being involved in

transmitting stolen DNC emails to Wikileaks.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in stealing DNC

emails.                                                      To the extent a response is required,

denied.

RFA 5: Admit that You have published statements accusing Aaron Rich of receiving money

from Wikileaks in exchange for DNC emails.
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 16 of 48



RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never                                ing               To the

extent a response is required, denied

RFA 6: Admit that Ellen Ratner never provided You with any information about Aaron Rich.

RESPONSE: Admitted.

RFA 7: Admit that Seymour Hersh never provided You with any information about Aaron Rich.

RESPONSE: Defendant objects that this request is vague and ambiguous in that the words

                                        confusing and misleading. To the extent a response is

required, denied.

RFA 8: Admit that Larry Johnson never provided You with any information about Aaron Rich.

RESPONSE: Defendant objects that this request is vague and ambiguous in that the verb

                                         Defendant further objects that Larry Johnson has been

retained as a consultant in the pending litigation and no answer is required under FRCP Rule 36

because communications with Larry Johnson are privileged under FRCP Rule 26(b)(3)(A)

RFA: Admit that William Binney never provided You with any information about Aaron Rich.

RESPONSE: Admitted.

RFA 10: Admit that You have never communicated directly with Julian Assange.

RESPONSE: Admitted.

RFA 11: Admit that Julian Assange has never provided You with any information about Aaron

Rich.

RESPONSE: Defendant objects that this request is vague and ambiguous in that the verb

                                         Julian Assange communicated information relating to
          Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 17 of 48



Aaron Rich to others, including Cassandra Fairbanks and Margaret Kunstler, that was

communicated to Defendant. To the extent a response is required, denied.

RFA 12:



RESPONSE: Subject to the objection and response in Request No. 11, denied.

RFA 13: Admit that when You first called Joel and Mary Rich in December 2016, you did not

know they had a son named Aaron Rich.

RESPONSE: Admitted.

RFA 14: Admit that the sole basis for Your statements accusing Aaron Rich of being involved in




RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in stealing DNC

                                                      To the extent a response is required,

denied.

RFA 15: Admit that the sole basis for Your statements accusing Aaron Rich of being involved in

transmitting stolen DNC emails to Wikileaks is your assertion that



RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never                                Aaron Rich of being

              stealing DNC emails. To the extent a response is required, denied.
          Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 18 of 48



RFA 16: Admit that the sole basis for Your statements accusing Aaron Rich of receiving money




RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

                                                             To the extent a response is

required, denied.

RFA 17: Admit that, aside from what you allege Joel Rich said to You, You do not have any

Evidence showing that Aaron Rich was involved in downloading and/or stealing emails from the

DNC.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in stealing DNC

emails. To the extent a response is required, denied.

RFA 18: Admit that, aside from what you allege Joel Rich said to You, You do not have any

Evidence showing that Aaron Rich was involved in transmitting stolen DNC emails to

Wikileaks.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in stealing DNC

emails. To the extent a response is required, denied.

RFA 19: Admit that, aside from what you allege Joel Rich said to You, You do not have any

Evidence showing that Aaron Rich received any money from Wikileaks in exchange for DNC

emails.

RESPONSE: Denied.
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 19 of 48



RFA 20: Admit that Joel Rich has never told You that either of his sons was involved in

downloading and/or stealing emails from the DNC.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in stealing DNC

emails. To the extent a response is required, denied.

RF 21: Admit that Joel Rich has never told You that either of his sons was involved in

transmitting stolen DNC emails to Wikileaks.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Subject to the foreoing objection, admitted that Joel Rich did not tell

Defendant his sons were involved in                         DNC emails to Wikileaks.

RFA 22: Admit that Joel Rich has never told You that either of his sons received money from

Wikileaks in exchange for DNC emails.

RESPONSE: Defendant objects that this Request is vague and ambiguous. Defendant further

                                                           Subject to the foregoing objections,



Wikileak

RFA 23: Admit that You have no personal knowledge that the transfer of funds for the DNC

email leak was made through eBay.

RESPONSE: Defendant objects that this Request is vague and ambiguous

                            Defendant was told by Cassandra Fairbanks after her meeting with

Julian Assange that the transfer of funds was made via e-Bay. To the extent a response is

required, denied.

RFA 24: Admit that You do not know why Seth Rich was killed.
       Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 20 of 48



RESPONSE: Admitted.

RFA 25: Admit that You provided information about Aaron Rich to Cassandra Fairbanks for the

August 1, 2017 article published on Big League Politics, titled Brother of Seth Rich Works for

Government Contractor That Provides Cyber Defense, available at

https://bigleaguepolitics.com/brother-seth-rich-works-government-contractor-provides-cyber-

defense/.

RESPONSE: Defendant objects that discovery has not been completed and he does not recall

every statement made to Cassandra Fairbands over two years ago. Defendant cannot truthfully

affirm or deny this Request.

RFA 26: Admit that You provided information about Aaron Rich to Cassandra Fairbanks for the

August 1, 2017 article published on Big League Politics, titled Audio: Rod Wheeler Explains

Fox News Fiasco, Claims Brother Blocked WikiLeaks Inquiries, available at

https://bigleaguepolitics.com/audio-rod-wheeler-explains-fox-news-fiasco-claims-brother-

blocked-wikileaks-inquiries/.

RESPONSE: Defendant admits that he provided Cassandra Fairbanks with an audio recording

of Rod Wheeler discussing his investigation of the murder of Seth Rich.

RFA 27: Admit that You made the statements Cassandra Fairbanks attributes to You in her

March 1, 2018 art



RESPONSE: Defendant objects that this Request is vague and ambiguous and calls for

Defendant to affirm a mis-characterization of a restatement by Mr. Butowksy

statement to Defendant and cannot therefore be truthfuly admitted or denied.
          Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 21 of 48



RFA 28: Admit that You provided content to Admiral James Lyons about Aaron Rich that was

ultimately published in The Washington Times.

RESPONSE: Defendant objects that                                        vague and ambiguous. To

the extent a response is required, admitted that Defendant sent Admiral Lyons an email with a

number of bullet points encapsulating information that was already in the public domain.

RFA 29: Admit that You initiated contact with Defendant Matthew Couch in May 2017 to

discuss Seth Rich and/or Aaron Rich.

RESPONSE: Denied.

RFA 30: Admit that You provided information to Defendants Matthew Couch and America First



RESPONSE: Defendant objects that this request refers to a mere name that has no legal

existence and cannot be truthfully admitted or denied as to AFM. As to Defendant Matthew

Couch, admitted that

Mr. Couch.

RFA 31: Admit that as of August 2017, you agreed to provide support        whether financial, in-

kind, direct, or indirect   to Defendant Matthew Couch to perform activities related to the Rich

Family.

RESPONSE: Defendant objects that this request is vague and ambiguous,

                                                     To the extent a response is required, denied.

RFA 32: Admit that You paid money to Defendant Matthew Couch to perform activities related

to the Rich Family.

RESPONSE: Defendant objects that this request is vague and ambiguous
          Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 22 of 48



                    is not susceptible of clear and definite meaning. To the extent a response is

required, denied.

RFA 33: Admit that on or around September 20, 2017, you participated in a meeting at your

residence with at least the following individuals: Defendant Matthew Couch, Joshua Flippo,

Thomas Shoenberger, and Manual Chavez.

RESPONSE: Admitted.

RFA 34: Admit that on or around September 20, 2017, you participated in a meeting at your

residence where you accused Aaron Rich of being involved in downloading and/or stealing

emails from the DNC.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in stealing DNC

                                                                                     required,

denied.

RFA 35: Admit that on or around September 20, 2017, you participated in a meeting at your

residence where you accused Aaron Rich of being involved in transmitting stolen DNC emails to

Wikileaks.

RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a

legal conclusion. Defendant has never stated that Aaron Rich was involved in transmitting

                                                                                         esponse is

required, denied.

RFA 36: Admit that on or around September 20, 2017, you participated in a meeting at your

residence where you accused Aaron Rich of receiving money from Wikileaks in exchange for

DNC emails.
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 23 of 48



RESPONSE: Defendant objects that this Request assumes facts not in evidence and calls for a



required, denied.

RFA 37: Admit that You referred to some or all of the individuals who attended the September



RESPONSE: Defendant objects that this request is irrelevant and beyond the proper scope of

FRCP Rule 36. To the extent a response is required, denied.

RFA 38: Admit that you have discussed hacking into a computer or online account owned by a

member of the Rich Family.

RESPONSE: Defendant o bjects that this request is irrelevant and beyond the proper scope of

FRCP Rule 36. To the extent a response is required, denied.

RF 39: Admit that you have hired an individual or individuals or a company to hack into a

computer or online account owned by at least one member of the Rich Family.

RESPONSE: Defendant objects that this request is irrelevant and beyond the proper scope of

FRCP Rule 36. To the extent a response is required, denied.

RF 40: Admit that You provided funds (directly, indirectly, or in-kind) to Manuel Chavez to

perform activities related to the Rich Family.

RESPONSE: Defendant objects that this request is irrelevant and beyond the proper scope of

FRCP 36. Defendant further                                                             perform

                                            susceptible of a clear meaning. To the extent a

response is required, denied.

RFA 41: Admit that you discussed having Manuel Chavez outfit a van to surveil at least one

member of the Rich family.
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 24 of 48



RESPONSE: Defendant bjects that this request is irrelevant and beyond the proper scope of

FRCP Rule 36. To the extent a response is required, denied.

RFA 42: Admit that you have asked Manuel Chavez and/or Thomas Schoenberger to accuse

Stuart Blaugrund of sexual crimes.

RESPONSE: Defendant objects that this Request is irrelevant and beyond the proper scope of

FRCP 36. Defendant further objects that he never

                        d of sexual crimes. To the extent a response is required, denied.

RFA 43: Admit that prior to August 1, 2017, You read or were made aware of the contents of




RESPONSE: Defendant objects that this request is irrelevant. To the extent a response is

required, denied.

RFA 44: Admit that in January 2018, You received and read a letter from Aaron Rich telling

You that Your statements about him are false.

RESPONSE: Admitted.

RF 45: Admit that on or about September 30, 2018, You read or were made aware of the

                                                    on Rich and the murder of Seth Rich.

RESPONSE: Defendant objects that this Request is beyond the proper scope of FRCP 36 and no

response is required.

RF 46: Admit that Seymour Hersh told You that he had no first-hand knowledge about Seth

Rich, including about the existence of a FBI report.

RESPONSE:

Seymour Hersh stated that he spoke directly to an FBI agent who had reviewed and read an
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 25 of 48



internal report stating that Seth Rich transmitted emails to Wikileaks and requested money. To

the extent a response is required, denied.

RF 47: Admit that Seymour Hersh told You to stop telling people that he had information

about Seth Rich.

RESPONSE: Defendant objects that he did not tell people he had information about Seth Rich,

but merely shared the audio recording with Mr.

objection, admitted.

RF 48: Admit that Seymour Hersh told You that You were relaying inaccurate information

about Aaron R ich.

RESONSE: Denied.

RF 49:

statements falsely accusing him of being involved in downloading and/or stealing emails from

the DNC.

RESPONSE: Defendant objects that discovery has not concluded and he has not developed



cannot truthfully admit or deny this request.

RF 50:

statements falsely accusing him of being involved in transmitting stolen DNC emails to

Wikileaks.

RESPONSE: Defendant objects that discovery has not concluded and he has not developed



cannot truthfully admit or deny this request.
          Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 26 of 48



RF 51:

statements falsely accusing him of receiving money from Wikileaks in exchange for DNC

emails.

RESPONSE: Defendant objects that discovery has not concluded and he has not developed



cannot truthfully admit or deny this request.

RF 52:

stealing the DNC emails at least in part because those statements serve as a counter-narrative to

allegations that Russia was involved in interfering with the 2016 election by stealing the DNC

emails.

RESPONSE:

involvement in stealing emails. Denied as to the remainder of the Request. Defendant did not

                                                       -narrative to anything.

RF 53: Admit that You have received income related to Your role promoting the events in

Benghazi.

RESPONSE: Defendant objects that this request is irrelevant to any issue in this litigation. To

the extent an answer is required, denied.

RF 54: Admit that You have explored the possibility of entering into a book or movie deal

relating to the Rich Family.

RESPONSE: Defendant objects that this request is irrelevant. Defendant further objects that

                                     is vague and ambiguous. To the extent an answer is

required, denied.
        Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 27 of 48



RF 55: Admit that You caused the creation of the website

debunkingrodwheelersclaims.net and/or debunkingrodwheelersclaims.com.

RESPONSE:

and he cannot truthfully affirm or deny this Request.

RF 56: Admit that You provided content for the website debunkingrodwheelersclaims.net

and/or debunkingrodwheelersclaims.com.

RESPONSE: Admitted.



Dated: New York, New York
       November 18, 2019


                                                        QUAINTON LAW, PLLC
                                                        /s/ Eden Quainton___________________
                                                        EDEN P. QUAINTON, ESQ.
                                                        1001 Avenue of the Americas, 11th Floor
                                                        New York, New York 10018
                                                        Telephone: (212) 813-8389
                                                        E-mail: equainton@gmail.com
                                                        Attorneys for Defendant Edward Butowsky
       Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 28 of 48



                               CERTIFICATE OF SERVICE

      I hereby certify that on             , 2019, a copy of the foregoing was served by
agreement by electronic mail on the foregoing:

Joshua Riley
Meryl C. Governski
BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jriley@fsflip.com
mgovernski@bsflip.com

Micahel J. Gottlieb
WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.
Washington, D.C. 20006
mgottlieb@willkie.com

Mathew Couch
4000 S Dixieland A-201
Rogers, AR 72758
mattcouch@af-mg.com

                                                    QUAINTON LAW, PLLC
                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 813-8389
                                                    E-mail: equainton@gmail.com
                                                   Attorneys for Defendant Edward Butowsky




                                               1
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 29 of 48




         EXHIBIT
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 30 of 48


                                                                   Page 1
                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA
    ------------------------------
    AARON RICH                            *

                 Plaintiff,               *

    v.                                    * Case No. Civil Action
                                            1:18-cv-00681-RJL
    EDWARD BUTOWSKY,                      *
    MATTHEW COUCH, and
    AMERICA FIRST MEDIA,                  *

                 Defendants.              *

    -------------------------------




    VIDEOTAPED DEPOSITION OF:
                        ROD WHEELER,
    taken on Monday, November 18, 2019, at 10:00 a.m.,
    held at the offices of Willkie Farr & Gallagher, LLP,
    1875 K Street, NW, Washington, D.C. 20006, before
    Goldy Gold, a Registered Professional Reporter and a
    Notary Public within and for the District of
    Columbia.




    Reported by:      Goldy Gold, RPR
    Job No. 523974
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 31 of 48


                                                                    Page 312
 1   "The story is or will be up early tomorrow morning.
 2   Rod Wheeler is up and ready to give interviews."
 3                     Was that correct?     Were you ready to
 4   give interviews on this story?
 5           A.        According to Ed Butowsky, I was.         But
 6   how would he know that?         Because Ed doesn't schedule
 7   interviews for me for Fox & Friends, and I had not
 8   scheduled any interview with Fox & Friends for the
 9   next day.
10           Q.       Mr. Butowsky says, "There's more to come
11   on this story, but for now this is a massive
12   story" --
13                    (Reporter clarification.)
14                    BY MR. GOTTLIEB:     I apologize.
15   BY MR. GOTTLIEB:
16           Q.       Mr. Butowsky says, "This is a massive
17   story.       There's going to be talk about it for a long
18   time.        If you have any questions about the story or
19   more information needed, call me at 977-" -- and the
20   number is not important.
21                    Mr. Butowsky is telling these folks to
22   call him if they have questions about this story; is
23   that correct?
24           A.       That's correct.
25           Q.       And in the next sentence, Mr. Butowsky
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 32 of 48


                                                                    Page 313
 1   says, "I'm actually the one who's been putting this
 2   together, but as you know, I keep my name out of
 3   things because I have no credibility."
 4                   Do you agree that -- with the content of
 5   that sentence?
 6          A.       Yes, I do.
 7                   MR. QUAINTON:      Objection to form.
 8   BY MR. GOTTLIEB:
 9          Q.       Do you agree that Mr. Butowsky was the
10   one who was putting this story together?
11          A.       Yes, I do.
12          Q.       And is that agreement based on your
13   personal knowledge, having worked with Mr. Butowsky
14   and Ms. Zimmerman over the prior two-plus months?
15          A.       Yes.
16          Q.       In the next paragraph, Mr. Butowsky
17   writes, "One of the big conclusions we need to draw
18   from this is that the Russians did not hack into our
19   computer systems and steal e-mails, and there was no
20   collusion like Trump with the Russians.             We're going
21   to have a follow-up story which includes Donna
22   Brazile in her role in all of this."
23                   Did you know anything about the
24   connection between this story and the Russians
25   hacking into computer systems or stealing e-mails?
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 33 of 48




         EXHIBIT
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 34 of 48


                                                                   Page 1
                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA
    ------------------------------
    AARON RICH                            *

                 Plaintiff,               *

    v.                                    * Case No. Civil Action
                                            1:18-cv-00681-RJL
    EDWARD BUTOWSKY,                      *
    MATTHEW COUCH, and
    AMERICA FIRST MEDIA,                  *

                 Defendants.              *

    -------------------------------




    VIDEOTAPED DEPOSITION OF:
                        ROD WHEELER,
    taken on Monday, November 18, 2019, at 10:00 a.m.,
    held at the offices of Willkie Farr & Gallagher, LLP,
    1875 K Street, NW, Washington, D.C. 20006, before
    Goldy Gold, a Registered Professional Reporter and a
    Notary Public within and for the District of
    Columbia.




    Reported by:      Goldy Gold, RPR
    Job No. 523974
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 35 of 48


                                                                    Page 130
 1          Q.       But no other payments from Googie or
 2   Purple or Mr. Butowsky?
 3          A.       No.
 4          Q.       Okay.    In looking back at the complaint
 5   ongoing page 27, paragraph 105, you've alleged in
 6   paragraph 105:        "At all relevant times, Butowsky and
 7   Zimmerman were corresponding and talking to
 8   Mr. Wheeler about his investigation of Seth Rich's
 9   murder, what steps he was taking in the
10   investigation, including who Mr. Wheeler had spoken
11   to and records he had reviewed."
12                   Is that accurate?
13          A.       Yes, it is.
14          Q.       Was there ever a time when Mr. Butowsky
15   and Ms. Zimmerman backed off and allowed you to work
16   privately with the Rich family?
17          A.       Not that I can recall.
18          Q.       Okay.   And -- And is it fair to say that
19   -- of the three of you, Ms. Zimmerman and yourself
20   and Mr. Butowsky, was there a leader or driving force
21   in what was going to be investigated and what was
22   going to be done?
23          A.       Yes, I would say that would have been
24   Mr. Butowsky.
25          Q.       At all times?
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 36 of 48


                                                                    Page 131
 1          A.       That's what I would say, yes.
 2          Q.       Okay.   I want to show you a document
 3   Wheeler 20.      I'm sorry, this is marked as
 4   Wheeler Exhibit 12.        I'm sorry.     This is marked as
 5   Exhibit 12, Wheeler Exhibit 12.           The Bates number is
 6   WHEELER20.
 7                   [Wheeler Exhibit 12, March 6 e-mail from
 8          Zimmerman to Wheeler, was marked for
 9          identification.]
10   BY MR. GOTTLIEB:
11          Q.       I ask you take a look at document.
12                   This appears to be an e-mail from
13   Ms. Zimmerman to you on March 6th, Bates number
14   WHEELER20 through WHEELER24.          Do you recognize this
15   document?
16          A.       Yes, I do.
17          Q.       And is this an e-mail Ms. Zimmerman sent
18   to you forwarding some correspondence that she had
19   had with MPD?
20          A.       That's correct, sir.
21          Q.       Do you see a reference from MPD on page
22   WHEELER20 where Ms. Zimmerman has asked MPD for
23   certain information and MPD has said "all crime scene
24   pictures, calls or videos related to this case have
25   not been released to the public as this is an ongoing
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 37 of 48




         EXHIBIT
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 38 of 48
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 39 of 48




         EXHIBIT
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 40 of 48
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 41 of 48




         EXHIBIT
Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 42 of 48


                                                                   Page 1
                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA
    ------------------------------
    AARON RICH                            *

                 Plaintiff,               *

    v.                                    * Case No. Civil Action
                                            1:18-cv-00681-RJL
    EDWARD BUTOWSKY,                      *
    MATTHEW COUCH, and
    AMERICA FIRST MEDIA,                  *

                 Defendants.              *

    -------------------------------




    VIDEOTAPED DEPOSITION OF:
                        ROD WHEELER,
    taken on Monday, November 18, 2019, at 10:00 a.m.,
    held at the offices of Willkie Farr & Gallagher, LLP,
    1875 K Street, NW, Washington, D.C. 20006, before
    Goldy Gold, a Registered Professional Reporter and a
    Notary Public within and for the District of
    Columbia.




    Reported by:      Goldy Gold, RPR
    Job No. 523974
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 43 of 48


                                                                    Page 66
 1   committed a murder?
 2          A.       Yes.
 3          Q.       And is that -- is that your
 4   understanding of the audio today?
 5          A.       Yes.
 6          Q.       Okay.   If you look at paragraph 84 back
 7   in the complaint, on page 2.          Can you take a look at
 8   paragraphs 84 and 85, please?
 9          A.       Yes.
10          Q.       Are these -- are these paragraphs
11   accurate?
12          A.       Yes.
13          Q.       And you believe the contents of
14   paragraphs 84 and 85 as we sit here today?
15          A.       I do.
16          Q.       What -- what do you mean in 84 when you
17   say "Butowsky and Zimmerman were not simply good
18   samaritans attempting to solve a murder; rather,
19   Butowsky and Zimmerman were interested in advancing a
20   political agenda."
21          A.       I meant exactly that.
22          Q.       What political agenda do you believe
23   Mr. Butowsky and Ms. Zimmerman were interested in
24   advancing?
25          A.       At some point during my investigation,
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 44 of 48


                                                                    Page 67
 1   it became rather clear to me that Butowsky and
 2   Zimmerman, first of all, knew each other much better
 3   than I thought they did.         I knew they had worked
 4   together on the Benghazi case, but I didn't know they
 5   were as close.
 6                     But, every time I talked to Malia on the
 7   telephone, Malia Zimmerman, Butowsky would be on the
 8   line, just about -- just about every time.              There
 9   could have been one or two calls where he wasn't.
10   But for the most part he was always -- he was always
11   on the line.
12                    Then when he started making comments,
13   you know, Don't share this -- even early on in the
14   investigation when he said, don't mention to
15   Joel Rich that you know Malia Zimmerman, you know,
16   it's a red flag in the back of my mind.             You know,
17   I'm thinking, Why not, but I didn't question it that
18   much.        I didn't know.
19                    But anyway, at some point like, midway
20   through my investigation, Mike, I really began to
21   think, This isn't just about solving a murder.                 And
22   can I quickly tell you why that happened?
23           Q.       It's yes.
24           A.       And I know I'm not supposed to volunteer
25   information, but this is like this.
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 45 of 48


                                                                    Page 68
 1                    But I was down in LeDroit Park in the
 2   Shaw neighborhood one evening --
 3                    (Reporter clarification.)
 4                    THE WITNESS:    The Shaw neighborhood,
 5          over by Howard University, one evening, and I
 6          was on the street talking to some guys to the
 7          street.     This guy's on the street hanging out,
 8          you know.     Man, who do you all know?           Do you
 9          know anything about this dude getting killed?
10                   The same thing you would do if you are a
11          homicide detective in D.C., and my phone rang.
12          I don't know if it was -- if my phone rang or
13          some kind of way I communicated with Butowsky.
14          And he said, What are you doing?           And.
15                   I said, I'm over at the Shaw
16          neighborhood talking to some of these -- I
17          probably referenced them as these --
18          knuckleheads on the street, just to see if they
19          know anything about who killed Seth, and he got
20          mad.   He got upset.      What are you doing that
21          for?   I told you, you're wasting time, Rod.               I'm
22          not going to need to use you if you don't -- you
23          know, if you don't do like I told you.
24                   And I said, Ed, what is this all about?
25          Maybe these guys know who the shooter was?              And
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 46 of 48


                                                                    Page 69
 1          he got upset about that.         And then that's when I
 2          started really thinking to be honest, What is
 3          this really about.
 4                    If thought he wanted me to solve the
 5          murder.    If you want me to solve the murder, I
 6          need to talk to the knuckleheads in -- in the
 7          Shaw neighborhood because those are the ones who
 8          typically do the murders on the street.             Do you
 9          know what I mean?
10   BY MR. GOTTLIEB:
11          Q.       And just --     just so I'm clear,
12   Mr. Butowsky was upset with you because you were
13   talking to individuals in the Shaw neighborhood in
14   order to attempt to develop leads about who the
15   shooter of Seth Rich might have been?
16          A.       Yes, because if -- it could have been a
17   botched robbery, and if it is a botched robbery, with
18   the amount of money that was being offered as a
19   reward, the best thing you can do as a detective is
20   go on the street and you let these people know, This
21   money is available, if you can just tell me -- you
22   needn't have to testify.         You know, that's things you
23   tell them.
24                   And so that's what I was trying to do,
25   come up with some leads because if it was a botched
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 47 of 48


                                                                    Page 70
 1   robbery, one of them are going to know -- somebody is
 2   going to know, girlfriend of one of -- somebody is
 3   going to know on the street.          That's how you solve
 4   cases on the street, but he was upset about that.
 5          Q.       Do you understand why Mr. Butowsky was
 6   upset about that?
 7          A.       Now I do.
 8          Q.       Why is that?
 9          A.       Well, because I believe he was upset
10   about that because that's not the narrative he wanted
11   -- he wanted.      He wanted me to go down this path of
12   the e-mail thing and tie it into this political thing
13   as far as this Russian hacking, which I have no
14   interest in whatsoever.         That's what wanted me to do.
15                   He should have told me that upfront.            If
16   he would have told me that upfront, then I would have
17   had the option at that point to say, Yes, I'm
18   interested or no, I'm not.          He never gave me that
19   option.
20                   And I'll tell you why that's
21   significant, Mike, is because I've learned since all
22   of this stuff has been going on, that Butowsky had
23   conversations with people like Ellen Ratner about
24   this whole case in e-mails, and he never shared any
25   of that with me.
 Case 1:18-cv-00681-RJL Document 170 Filed 03/25/20 Page 48 of 48


                                                                    Page 394
 1   not investigate; is that right?
 2           A.      That's correct.
 3           Q.      And Mr. Butowsky was not your client; is
 4   that right?
 5           A.      That's correct.
 6           Q.      And so as a detective, as you were
 7   saying, you were troubled and suspicious, I think you
 8   said?
 9           A.      Not suspicious, just troubled.
10           Q.      "Troubled."
11                   Did you have -- were you also troubled
12   by Mr. Butowsky giving you instructions about what
13   you were and were not allowed to look into?
14           A.      And I mentioned this several times
15   today, that I was troubled with Mr. Butowsky from the
16   very beginning.         Remember I said that?      Early this
17   morning, I said I was troubled by Butowsky.
18           Q.      Okay.     Give me one moment to see if
19   there's anything else we have missed.
20                   Okay.     So, Mr. Wheeler, we had -- we
21   reached out to you regarding one particular recording
22   that we wanted to have produced to us, so we've asked
23   you to look into it.         It's the May 19th audio.
24           A.      Sure.     And I will take another look for
25   that.
